DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Applicant should elect one from Species I and one from Species II. Applicant should make sure that the two elections are compatible embodiments.

Species I
Species I-A: Figures 3-4 and 15-16: Where the actuator is the fluid path which provides and removes the heat exchange fluid. The heat exchanger sliding.
Species I-B: Figure 5: An actuator assembly wherein the heat exchanger pivots.
Species I-C: Figures 11-12 and 17: An actuator assembly with a linkage mechanism and actuator arms, wherein the actuator arm as a single point of contact with the heat exchanger. The heat exchanger sliding.
Species I-D: Figures 13-14: An actuator assembly with a linkage mechanism and 3 linkage arms which translate to lift the heat exchanger. The heat exchanger sliding.

Species II
Species II-A: Figure 7: An actuator that is a torque tube that has an actuator arm attached
Species II-B: Figure 8 and 9: An actuator that is a coil
Species II-C: Figure 10: An actuator that is a lifting tube, which rotates and the tube has a sweep to lift an end during rotation.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims have been identified as generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). In the instant case the different actuating mechanisms structures and the different actuator assembly systems 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd N Jordan whose telephone number is (571)272-3925.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.N.J./            Examiner, Art Unit 3741                                                                                                                                                                                            

/SCOTT J WALTHOUR/            Primary Examiner, Art Unit 3741